DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Chien Wei-Jung et al. [US 20120314766 A1: already of record] in view of Liu Shan [US 20150365692 A1].

1. (Currently Amended) An image decoding method (i.e. The video coder may further be configured to code the block using the actual intra-prediction mode, e.g., to encode or decode the block. Video encoders and video decoders may implement these techniques- Abstract), comprising: 
determining an intra prediction mode of a current block(i.e. Table 1 specifies an example of a number of luma intra-prediction modes, intraPredModeNum, depending on log 2TrafoSize, the size of a current prediction block- ¶0037… For example, the codeword indicates whether the actual intra-prediction mode is one of the most probable modes, and if not, intra-prediction unit 74 provides an indication of the actual intra-prediction mode. Based on the context, entropy decoding unit 70 may determine one or more most probable intra-prediction modes to use to decode the block, as well as an intra-prediction index table and a codeword index table to use to determine the actual intra-prediction mode to use to decode the block- ¶0094) from among a plurality of intra prediction modes (i.e. a set of most probable intra-prediction modes such that the set of most probable intra-prediction modes- Abstract… FIG. 6 is a diagram illustrating another example of 35 intra-prediction modes and their corresponding prediction directions- ¶0020); and 
generating a prediction block of the current block using the determined intra prediction mode (i.e. Intra-prediction unit 74 may use intra-prediction modes received in the bitstream to form a prediction block from spatially adjacent blocks- ¶0093), 
However, Chien does not teach explicitly:
wherein the plurality of intra prediction modes are allocated based on a size or a shape of the current block (i.e. The mapped Intra modes for the non-square block are derived by mapping the Intra modes for the square block to the mapped Intra modes for the non-square block- Abstract… There are four Intra prediction block sizes including 4×4, 8×8, 16×16 and 32×32- ¶0008), and wherein, when the width of the current block is larger than the height of the current block, a mode with vertical directionality is more allocated to the intra prediction mode than a mode with horizontal directionality, and wherein, when the height 
In the same field of endeavor, Liu teaches:
wherein the plurality of intra prediction modes are allocated based on a size or a shape of the current block, and wherein, when the width of the current block is larger than the height of the current block, a mode with vertical directionality is more allocated to the intra prediction mode than a mode with horizontal directionality (i.e. FIG. 6 illustrates an example of modified mode-dependent coefficient scanning (MDCS) for an N×2N non-square block according to an embodiment of the present invention- ¶0014), and wherein, when the height of the current block is larger than the width of the current block, the mode with horizontal directionality is more allocated to the intra prediction mode than the mode with vertical directionality (i.e. FIG. 7 illustrates an example of modified mode-dependent coefficient scanning (MDCS) for a 2N×N non-square block according to an embodiment of the present invention- ¶0015).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chien with the teachings of Liu to modify the MDCS for the non-square block to improve the performance (Liu- ¶0006).

Regarding claim 4, Chien teaches:
4. (Currently Amended) An image encoding method(i.e. The video coder may further be configured to code the block using the actual intra-prediction mode, e.g., to encode or decode the block. Video encoders and video decoders may implement these techniques- Abstract), comprising: 
determining an intra prediction mode of a current block(i.e. intra-prediction unit 46 may determine an intra-prediction mode to use to encode a current block- ¶0078) from among a plurality of intra prediction modes (FIG. 6 is a diagram illustrating another example of 35 intra-prediction modes and their corresponding prediction directions- ¶0020); and 2Application No. 16/579,217 
encoding information indicating the determined intra prediction mode (i.e. signaling of an intra-prediction encoding mode used to intra-mode encode a block of video data- ¶0006) through a bitstream (i.e. Entropy coding unit 56 also may construct header information with appropriate syntax elements for transmission in the encoded video bitstream- ¶0089), 
However, Chien does not teach explicitly:
wherein the plurality of intra prediction modes are allocated based on a size or a shape of the current block, and wherein, when the width of the current block is larger than the height of the current block, a mode with vertical directionality is more allocated to the intra prediction mode than a mode with horizontal directionality, and wherein, when the height of the current block is larger than the width of the current block, the mode with horizontal directionality is more allocated to the intra prediction mode than the mode with vertical directionality.
In the same field of endeavor, Liu teaches:
wherein the plurality of intra prediction modes are allocated based on a size or a shape of the current block (i.e. The mapped Intra modes for the non-square block are derived by mapping the Intra modes for the square block to the mapped Intra modes for the non-square block- Abstract… There are four Intra prediction block sizes including 4×4, 8×8, 16×16 and 32×32- ¶0008), and wherein, when the width of the current block is larger than the height of the current block, a mode with vertical directionality is more allocated to the intra prediction mode than a mode with horizontal directionality (i.e. FIG. 6 illustrates an example of modified mode-dependent coefficient scanning (MDCS) for an N×2N non-square block according to an embodiment of the present invention- ¶0014), and wherein, when the height of the current block is larger than the width of the current block, the mode with horizontal directionality is more allocated to the intra prediction mode than the mode with vertical directionality (i.e. FIG. 7 illustrates an example of modified mode-dependent coefficient scanning (MDCS) for a 2N×N non-square block according to an embodiment of the present invention- ¶0015).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chien with the teachings of Liu to modify the MDCS for the non-square block to improve the performance (Liu- ¶0006).

Regarding claim 8, computer-readable medium storing instructions claim 8 corresponds to the same method as claimed in claim 4, and therefore is also rejected for the same reason of obviousness as listed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488